PER CURIAM.
The action was to recover for damages to an automobile, occasioned by collision with another automobile. The fact that the rear wheel of the defendant’s automobile was damaged would seem to disprove the plaintiff’s testimony that the front of the defendant’s automobile struck his car.
The repairs made necessary by the collision were not properly proved. The testimony showed that repairs not rendered necessary by the accident were included in the bill offered in evidence, but judgment was given for the full amount. As there is no evidence by which these can be segregated, we would be compelled to grant a new trial.
The judgment will therefore be- reversed, and a new trial granted, with costs to the appellant to abide the event.